--------------------------------------------------------------------------------

EXHIBIT 10.14
 
KIRBY CORPORATION


Nonemployee Director Compensation Program


Annual Director Fee


1.            Each director will receive an annual fee of $75,000, payable in
four equal quarterly payments to be made at the end of each calendar quarter,
unless the director elects to receive (a) a stock option for shares of Kirby
common stock or (b) restricted shares of Kirby common stock, in lieu of all or
part of the cash fee. The fee will be prorated for any director elected between
annual stockholder meetings.


2.            The election to receive a stock option or restricted stock in lieu
of director fees will be made annually. Except as provided in the next sentence,
any director who elects to receive a stock option or restricted stock in lieu of
all or part of the annual fee for the year following any annual meeting of
stockholders must give written notice of that election to Kirby no later than
the December 31 preceding such annual meeting. A newly elected director must
give written notice of his or her election to receive a stock option or
restricted stock in lieu of all or part of the annual fee no later than 30 days
after the date of his or her first election as a director.


3.            The stock option shall be issued on the following terms:


(a)           The number of shares of stock subject to the option will be equal
to (i) the portion of the annual fee that a director elects to receive in the
form of a stock option divided by (ii) the fair market value of a share of stock
on the date of grant multiplied by (iii) 3, with the result then rounded to the
nearest whole share.


(b)           The exercise price per share will be the fair market value on the
date of grant. The fair market value of a share of stock means the closing price
on the New York Stock Exchange on the date of reference.


(c)           The option will vest one-fourth on the first quarterly payment
date, one-fourth on the second quarterly payment date, one-fourth on the third
quarterly payment date and one-fourth on the fourth quarterly payment date or,
in the case of a director elected between annual stockholder meetings, in equal
parts on the remaining quarterly payment dates prior to the first anniversary of
the most recent annual meeting of stockholders.


(d)           The option will be subject to the terms of the plan under which it
is issued, including without limitation provisions relating to vesting,
exercise, termination and transferability.
 

--------------------------------------------------------------------------------

4.            The restricted stock shall be issued on the following terms:


(a)           The number of shares of restricted stock will be equal to (i) the
portion of the annual fee that a director elects to receive in the form of
restricted stock divided by (ii) the fair market value of a share of stock on
the date of grant multiplied by (iii) 1.2, with the result then rounded to the
nearest whole share.


(b)           The fair market value of a share of stock means the closing price
on the New York Stock Exchange on the date of reference.


(c)           The restricted stock will vest one-fourth on the first quarterly
payment date, one-fourth on the second quarterly payment date, one-fourth on the
third quarterly payment date and one-fourth on the fourth quarterly payment date
or, in the case of a director elected between annual stockholder meetings, in
equal parts on the remaining quarterly payment dates prior to the first
anniversary of the most recent annual meeting of stockholders.


(d)           The restricted stock will be subject to the terms of the plan
under which it is issued, including without limitation provisions relating to
vesting and transferability.


5.            Except as provided in the next sentence, the date of grant of an
option or restricted stock granted in lieu of the annual fee means the date of
the next annual meeting of stockholders after the election by the director to
receive a stock option or restricted stock in lieu of cash fees. For a newly
elected director, the date of grant means the date of his or her election to
receive a stock option or restricted stock in lieu of cash fees.


6.            The quarterly payment of cash fees and vesting of stock options
and restricted stock are contingent on a director's continuing to serve in that
capacity on each such quarterly payment or vesting date.


Annual Committee Chairman and Presiding Director Fees


1.            The Chairman of the Audit Committee will receive an annual fee of
$20,000. The Chairman of the Compensation Committee will receive an annual fee
of $15,000. The Chairman of the Governance Committee will receive an annual fee
of $10,000. The director selected to be the presiding director at executive
sessions of non-management directors will receive an annual fee of $20,000. In
addition, each director will receive an annual fee of $7,500 for each committee
of the board on which he or she serves. All of such fees will be payable in four
equal quarterly payments to be made at the end of each calendar quarter. The
committee chairman, presiding director and committee member fees will be
prorated for any director who is elected to such position between annual
meetings of the board of directors.


2.            The quarterly payment of the committee chairman, presiding
director and committee member fees is contingent on a director’s continuing to
serve in such position on each such quarterly payment date.
 

--------------------------------------------------------------------------------

Meeting Fees


1.            Each director will receive a fee of $3,000 for each board meeting
attended, in person or by telephone, in excess of 6 meetings in any one calendar
year.


2.            Each member of a committee of the board will receive a fee of
$3,000 for each committee meeting attended, in person or by telephone, in excess
of 10 meetings in any one calendar year in the case of the Audit Committee, in
excess of 8 meetings in any one calendar year in the case of the Compensation
Committee and in excess of 8 meetings in any one calendar year in the case of
the Governance Committee.


Automatic Restricted Stock Grants


1.            Each director will receive $167,500 in value of restricted shares
of Kirby common stock immediately after each annual meeting of stockholders.


2.            The restricted stock shall be issued on the following terms:


(a)           The number of shares of restricted stock will be equal to (i)
$167,500 divided by (ii) the fair market value of a share of stock on the date
of grant multiplied by (iii) 1.2, with the result then rounded to the nearest
whole share.


(b)           The fair market value of a share of stock means the closing price
on the New York Stock Exchange on the date of grant, which shall be the date of
the annual meeting of stockholders of the Company to which the grant relates.


(c)           The restricted stock will vest six months after the date of grant.


(d)           The restricted stock will be subject to the terms of the plan
under which it is issued, including without limitation provisions relating to
vesting and transferability.


Discretionary Stock Option and Restricted Stock Grants


1.            The Compensation Committee or the Board of Directors, as
applicable, may, in its discretion, grant options and restricted stock to
directors as permitted by and subject to the terms of the plan under which such
grants are issued, including without limitation provisions relating to vesting,
exercise, termination and transferability.


General


1.            This compensation program may be amended, modified or terminated
by the board at any time.


2.            This compensation program applies only to directors of Kirby who
are not employees of Kirby or any of its subsidiaries.


3.            This compensation program is effective April 28, 2015 and amends
and restates in its entirety the Nonemployee Director Compensation Program
previously in effect.
 
 

--------------------------------------------------------------------------------